Case 2:21-cv-13271-KM-JSA Document 16 Filed 08/31/21 Page 1 of 2 PageID: 257




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
_____________________________________________________
CYNTHIA STEPIEN on behalf of herself and her minor
child; STAMATIA DIMATOS SCHRECK, on behalf of herself
and her three minor children; RYAN CODY, on behalf of himself
and his minor child J.C.; KELLY FORD on behalf
of herself and her minor child A.F.; GABE MCMAHON; M.F.;
M.K.N.; K.B.; B.W.; L.R.; J.V.P.; V.P.; D.M.; B.M.; A.M.;
DANIELLE ESCAYG; and ALL OTHERS SIMILARLY SITUATED,
                                          Plaintiffs,

                   v.                                           Civ. No. 21-13271

PHILIP D. MURPHY, Governor; ANGELICA ALLEN-McMILLAN,
Commissioner of Education; JUDITH M. PERSICHILLI,
Commissioner of Health,
                                    Defendants.
————————————————————————————
             ORDER TO SHOW CAUSE
      THIS MATTER having been opened to the Court by Bruce I. Afran, Esq.,
counsel for plaintiffs; and the Court having considered the Second Amended
Complaint, the brief in support of the application for permanent or temporary
injunctive relief and the supporting declarations;
      AND IT APPEARING that the summons and complaint in this matter,
originally filed on July 7, 2021, have not been served on defendants;
      AND PLAINTIFF HAVING REPRESENTED that the challenged executive
order was dated August 6, 2021, approximately 3 1/2 weeks ago;
      AND PLAINTIFF HAVING FILED an application for injunctive relief on
August 30, 2021, citing the scheduled beginning of the school year on
September 10, 2021, as grounds for emergent relief;
      IT IS, this 31st day of August, 2021
      ORDERED as follows:
      1. Plaintiffs’ counsel shall serve the original Complaint, First Amended
         Complaint, Second Amended Complaint, and Summons, as well as all
         papers in support of this injunctive application and this Order, upon
Case 2:21-cv-13271-KM-JSA Document 16 Filed 08/31/21 Page 2 of 2 PageID: 258




        defendants by the means authorized by the Federal Rules of Civil
        Procedure by close of business today;
     2. Plaintiffs’ counsel shall also, by close of business today, serve a
        second copy of the same papers by electronic means calculated to
        reach counsel for defendants promptly;
     3. Defendants shall file any opposing papers by close of business on
        September 8, 2021;
     4. No reply is authorized;
     5. Counsel for the parties shall appear by video conference, to be
        arranged with the clerk, on September 9, 2021, at 2 pm, at which
        time the defendants shall show cause why temporary or, if
        appropriate, preliminary injunctive relief should not be granted as
        requested, enjoining the enforcement of Executive Order 251 and
        such parts of Executive Order 253 as pertain to the requirement of
        masking in the public schools.


                                           /s/ Kevin McNulty
                                           ___________________________________
                                           Hon. Kevin McNulty
                                           United States District Judge
